Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species Fig. 4 in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449).  
Allowable Subject Matter
Claim 2-3, 6, 8-12,14, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims Claim 2-3, 68-12,14, 15 and 21 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 4-5, 7, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Konno” et. al. US 20070177264 A1.  
Regarding claims 1, Konno teaches an optical isolator for collimated laser radiation (see figs. 1-15 and abstract and pa. 0186 in which the isolator prevents reflection noise onto the laser source), the optical isolator comprising: 
a single polarizing element (i.e., 104); at least one Faraday optical element (107) comprising opposing optical faces through which there is a beam propagation axis (clearly shown in at least figs. 13-14 and pa. 0009-0017); a first half-wave plate 105 and a second plate 109 disposed at the single polarizing element 104 (clearly shown in at least figs. 13-14 and pa. 0009-0017); at least one reflective optical element for reflecting radiation to provide an even number of passes through the at least one Faraday optical element (clearly shown in at least figs. 13-14 and pa. 0009-0017); a magnetic structure 110 capable of generating a magnetic field within the at least one Faraday optical element (clearly shown in at least figs. 13-14 and pa. 0009-0017), wherein the magnetic field is aligned with the even number of passes along the beam propagation axis (see at least pa. 0082 in which the magnet 110 causes magnetic field within Faraday element that inherently would be “aligned” with  the even number of passes along the beam propagation axis); wherein the optical isolator is configured to receive collimated laser radiation (clearly shown in at least figs. 13-14 and pa. 0009-0017), which passes through the single polarizing element 104 and splits (splits at the 107/108 element(s) similar to that of the applicant) into a first polarization beam and a second polarization beam (clearly shown in at least figs. 13-14 and pa. 0009-0017), and wherein the first polarization beam has a different polarization than the second polarization beam (clearly shown in at least figs. 13-14 and pa. 0009-0017); wherein the first polarization beam and the second polarization beam each pass through the first half-wave plate (clearly shown in at least figs. 13-14 and pa. 0009-0017), and the second plate 109; wherein the first polarization beam and the second polarization beam each make at least four passes through the at least one Faraday optical element 107 (clearly shown in at least figs. 13-14); wherein the first polarization beam and the second polarization beam pass through the single polarizing element and “combine”—noting that the applicant has not used the term “combined in the specification, and the examiner interprets the combined as mere output collimated/parallel beam shown in figs. 13/14-- into collimated laser radiation ;clearly shown in at least figs. 13-14); and wherein collimated laser radiation is maintained throughout the optical isolator (clearly shown in at least figs. 13-14)
	However, Konno does not teach second half-wave plate disposed at the single polarizing element.  Nonetheless, the glass plate of Konno in combination with the remaining elements of claimed invention functions as claimed and actually simplifies the e8ivnention.  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the glass plate of Konno with a half wave plate since such addition would offer a desired polarization effect at the output, as using more than one half-plate in conjunction with 
a polarization element for a desired polarization output (i.e. polarization rotation) is extremely conventional (see cited prior art).      
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
4. (original) The optical isolator of claim 1, wherein the first half-wave plate comprises a first isolation stage quartz half-wave plate (noting though Konno is silent on the half waveplate to be quartz, such material is extremely conventional in the art see cited prior art to be used in efficient polarization).  
5. (original) The optical isolator of claim 1, wherein the first half-wave plate and the second half- wave plate are bonded to the single polarizing element (se figs. 3-4 and see obviousness in claim 1).   
7. (original) The optical isolator of claim 1, wherein, after the first polarization beam and the second polarization beam pass through the single polarizing element, the first polarization beam and the second polarization beam pass through the first half-wave plate and then pass twice through the Faraday optical element (shown in at least figs. 13-14).    
13. (original) The optical isolator of claim 12, wherein the first portion of the first beam of reverse propagating radiation and the second beam of reverse propagating radiation and the second portion 4 SF-4875222Application No.: 16/521,731Docket No.: 65830-20649.01 of the first beam of reverse propagating radiation and the second beam of reverse propagating radiation are all rejected in the same direction as they exit the optical isolator (shown in at least figs. 13-14).  
 	22. The optical isolator of claim 1 wherein said at least one Faraday optical element further comprises a high reflection coated region and wherein the first polarization beam and second polarization beam reflect off of the high reflection coated region of the at least one Faraday optical element (see at least figs. 13-14).

 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
CA 2225766 A1
US 20020122614 A1
US 20030206345 A1
US 20040091196 A1
US 20040120683 A1
US 20050146769 A1
US 20070177264 A1
US 20110063728 A1
US 20140218795 A1
US 4909612 A
US 5715080 A
US 6048103 A
US 6498680 B1
US 7057791 B2

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883